Exhibit 10.1

 

SIXTH AMENDMENT TO

CONSULTING AGREEMENT

DATED AS OF JULY 2, 2012 BETWEEN

NTN BUZZTIME, INC. AND JABAM, INC.

 

 

The following amendment to the above-referenced Agreement between NTN BUZZTIME,
INC. and JABAM INC. are made and effective as of April 1, 2014.

 

A.Section 2.1 is amended to read, in its entirety, as follows:

 

The term of this Agreement shall commence on April 1, 2014 (the "Effective
Date") and, unless earlier terminated in accordance with Section ‎7 shall expire
on June 30, 2014.

 

 

 



NTN BUZZTIME, INC.   JABAM, INC.                     By: /s/  Jenna Zdanowski
By: /s/ Jeffrey A. Berg     Authorized Signature     Authorized Signature      
      Jenna Zdanowski     Jeffrey A. Berg   Print Name   Print Name            
VP Human Resources     Chairman   Title   Title             March 31, 2014    
March 31, 2014   Date   Date



 

 